DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election of Invention I, corresponding to claims 1-13, is acknowledged.  Applicant has traversed the restriction requirement and submits that “examining the elected limitations of Invention I would result in identifying prior art in common with the limitations of the claims of Embodiments II and III” and specifically identifies the third of the three channels being “configured for traversing an endoscopic tool” and concludes that this would result in identifying the endoscope to which Invention II is drawn (remarks, p. 6).  While Invention I is intended to be used with an endoscopic tool, as prescribed by claim 6, this is not the only consideration in determining distinctness of inventions.  Additionally, the endoscopic tool is not itself an endoscope as prescribed by Invention II but rather a medical implement such as a biopsy needle or forceps.  This is substantiated by applicant’s own specification at [0005] (paragraph as numbered in applicant’s pre-grant publication, US 2018/0070918).
As pointed out in the restriction requirement on p. 2, Invention I prescribes dual-mode imaging, which is mutually exclusive with the single-mode imaging of Inventions II and III.  Additionally, search burden is not the only consideration in establishing burden.  As identified on 
For each of these reasons, the restriction requirement is deemed proper and is therefore made final.  Should allowable subject matter be identified, any independent claims incorporating the allowable features in a combination which is supported by the original written description may be eligible for rejoinder.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Examiners are to apply 35 U.S.C. 112(f) to a claim limitation if it meets the following 3-prong analysis from MPEP § 2181:

(A) the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;

(B) the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that"; and

(C) the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

This application includes one or more claim limitations that do not use the word 'means', but are nonetheless interpreted under 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function.  Further, the generic placeholder is not preceded by a structural modifier.  The following claim limitation, "mechanism configured for reducing an amount of gas [...]” in claim 13 (of which “mechanism” is a generic placeholder as identified in the non-exhaustive list in MPEP § 2181), has been interpreted under 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) because it meets the three prongs identified above.
Since the claim limitations invoke 35 U.S.C. 112(f) or 112, sixth paragraph (pre-AIA ), claim 13 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function and any equivalents thereof.
A review of the specification shows that the following appear to be the corresponding structure described for the 35 U.S.C. 112(f) limitations: the piston/pump arrangement described in at least [0051] (paragraph as numbered in applicant’s pre-grant publication, US 2018/0070918).
If applicant does not wish to have the claim limitation(s) treated under 35 U.S.C. 112(f) or 112, sixth paragraph (pre-AIA ), applicant may amend the claim(s) so that it will clearly not invoke 112(f) or 112, sixth paragraph (pre-AIA ), or present a sufficient showing that the claim recites structure, material, or acts for performing the claimed function(s) to preclude application of 112(f) or 112, sixth paragraph (pre-AIA ).
Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5, 10, 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA , the applicant, regards as the invention.
Claim 4 sets forth “the window is constructed of a clear, rigid material that permits the optic imager to capture video images.”  It is unclear how the window specifically permits capture of video images, and capture of video images should instead be attributed to some image capturing structure of the device for appropriate patentable weight (e.g., the optic imager).  As recited, the claim is interpreted merely to require a clear, rigid window as there is no direct connection between video capture and either of the imaging means.
Claim 10 sets forth a that the adjustable chamber is made of a “non-stretchable material” and further sets forth “for being inflated [...].”  It is unclear (1) how the chamber is both 
Claim 13 sets forth “for reducing an amount of gas in said adjustable chamber.”  It is unclear how the gas relates to the wave conductive medium identified in parent claim 1 as being introduced into the adjustable chamber.  For this reason, the claim is indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
s 1-12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kohno (US 2004/0082883) in view of Kohno (US 2007/0249940).
Kohno ‘883 discloses a probe for dual ultrasonic and optical imaging including a first channel (main casing) 40 having an open distal end (front compartment) 41, as shown in Fig. 2.  The ultrasound catheter (ultrasound examination means) 5 traverses channel 40, relying on the broadest reasonable interpretation of traverse: “to pass through,” as from Random House Kernerman Webster's College Dictionary, 2010.  The ultrasound imager (transducer) 10 is provided at the open distal end of catheter compartment 41, as in at least Fig. 2, with the description of reference characters at [0044].  See also [0040].  The probe additionally includes a sheath (tube) 17 which defines a second channel through which an optic imager (endoscope observation means) 4 traverses.  See at least [0007] and [0036]-[0037].  The endoscope observation means includes an illumination means, a light guide 24 and a “large number of fiber optics” as in [0041] and relevant to claim 2, in combination with an optical image pickup, as from [0017], [0024].  The second channel 17 is enclosed with a window (cover glass) 19 at its distal end, as from [0040] and relevant to claims 3-5, which would permit optical images, and thus video derived from the optical images, to be obtainable.
The probe of Kohno ‘883 is not specific to an adjustable chamber in communication with the ultrasound catheter and positioned at the furthest tip of the opened distal end of the device, with the adjustable chamber covering at least the opened distal end and for enclosing the ultrasound imager, with the adjustable chamber being adjusted by a wave conductive medium introduced via the first channel; however, in the same general field of dual-mode ultrasound/optical imaging probes, Kohno ‘940 teaches providing an adjustable chamber (balloon) 8 at the furthest tip of the open distal end at, with the adjustable chamber covering at 
Regarding claim 6, Kohno ‘883 further includes a third channel (flexible tube) 31 which is provided for traversing an endoscopic tool, as in [0042]-[0043] and shown in the embodiment of Fig. 2 of Kohno ‘883.  This channel 31 is specifically identified as a biopsy channel or “a passage for biopsy and surgical instruments,” as in [0007], each of which constitute endoscopic tools, as claimed.  Kohno ‘883 does not include a deflector for deflecting this third channel by an angle that causes the endoscopic tool to divert toward an anatomical target site without changing an orientation of the ultrasound catheter/imager 5/10.  However, Kohno ‘940 further teaches a channel (treatment equipment receiving passage) 11 which is additionally provided with a deflector (pivot shaft) 22 which allows rotational movement by an angle theta shown in Fig. 1 and capable of diverting an extended endoscopic tool 14 toward a targeted anatomical site without changing the orientation of the ultrasonic catheter and the ultrasound imager within the adjustable chamber 8.  The endoscopic tool 14 is additionally capable of being extended beyond the range of adjustable chamber 8, as this is a matter of needle choice and the extent of inflation.  It would have been obvious to further modify the third channel for accommodating an 
	Regarding claims 7 and 10, the modified device inclusive of the adjustable chamber 8 is understood to be stretched upon inflation.  Claim 10 is interpreted as best understood in view of indefinite limitations.  Regardless of the nature of the balloon, as the adjustable chamber 8 of the modified device is inflated with ultrasonic transmission medium, as identified with respect to claim 1, the wave conductivity will necessarily increase between the target and the ultrasound imager.
Regarding claim 8, Kohno ‘940 specifically teaches that filling the balloon 8 effectively eliminates air along the transmission and reception paths of the ultrasonic wave, as in [0005].  Eliminating air at the transducer/target interface effectively increases acoustic coupling and “reduces space” between the outer surface of the balloon and the target, as claimed.
Regarding claim 11, the balloon 8 of the modified device of Kohno ‘883 is provided with a balloon-fit groove 7 and elastic retaining ring 8a, as from Kohno ‘940 in [0021], which implies that the balloon is not integrally formed with the device.  Nonetheless, the courts have held that making distinct parts integral is an obvious matter of design choice (specifically “merely a matter of obvious engineering choice,” as from In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) and cited in MPEP § 2144).  It would have been obvious to those skilled to integrally form the elements in order to prevent the balloon from becoming less effective at maintaining inflation over multiple uses as the elastic retaining ring would tend to deteriorate and become less effective at maintaining a seal, for example.
.

Claim 13 is rejected under 35 U.S.C. 103(a) as being unpatentable over Kohno ‘883 in view of Kohno ‘940, as applied to claim 1, and further in view of Diederich et al. (US 2003/0114878).
The modified device of Kohno ‘883 includes all features of the invention as substantially claimed, as detailed above, but is not specific to any mechanism for reducing an amount of gas in the adjustable chamber or balloon 8.  However, in the same general field of balloon devices which are monitored via ultrasonic imaging, Diederich teaches an adjustable chamber (balloon) 20 which is inflated to “modify the acoustic transmission and reflective characteristics between the tissue and the device,” as in [0027].  Diederich additionally incorporates a pump and valve system which regulates flow of gas both into and from the device, as in [0055].  It would have been obvious to those skilled to incorporate a pump and valve system which regulates the amount of gas provided in the adjustable chamber in order to “provide a consistent and predictable expansion of balloon 20,” as from the cited passage.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Daniels ‘135 is cited for teaching a multiple channel endoscope including both optical and ultrasonic imaging capabilities, in addition to a channel for endoscopic treatment tools.  Ohara ‘083 is cited for a dual mode ultrasonic/optical imaging system inclusive of an adjustable balloon 19 which surrounds the ultrasound transducer and is configured for filling .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA LAURITZEN whose telephone number is (571) 272-4303.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Hoekstra, can be reached on (571) 272-7232.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/AMANDA LAURITZEN MOHER/
Primary Examiner, Art Unit 3793